DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 26 February 2021 which is a continuation of application 16/530,782, now US Patent 10,981,648 filed 2 August 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  Each claim contains two recitations of the phrase “submodule at position” which should be corrected to “submodule at a position”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vander Lind et al. (US 2019/0256194) in view of Obviousness.
- Regarding Claim 1. Vander Lind discloses an aircraft (fig. 1 and 8a-c), comprising: 
a canard (108) having a leading edge and a trailing edge (fig. 1 illustrates the canard with leading and trailing edge); 
a forward swept and fixed wing (100) having a trailing edge (fig. 1 illustrates the wing with trailing edge); and 
a plurality of tilt rotor submodules (106/104), including: 
a first tilt rotor submodule (106), wherein the leading and trailing edge of the canard (108) contacts the first tilt rotor submodule (106, fig. 1 illustrates the arrangement) a second tilt rotor submodule (104) that is coupled to the trailing edge of the forward swept and fixed wing (100, fig. 1 illustrates the arrangement).  Vander Lind does not disclose contact at a position that is within a range of 40% to 60%, inclusive, of the length of the first tilt rotor submodule where 0% corresponds to a forward tip of the first tilt rotor submodule and 100% corresponds to an aft tip of the first tilt rotor submodule; and 
contact at a position that is within a range of 55% to 80%, inclusive, of the length of the first tilt rotor submodule; and 
However, the examiner contends that it is well known in the art that routine experimentation and various experimental design choices can be used to arrive at the ranges of the leading edge of the canard (108) contacting the first tilt rotor submodule (106) at a position that is within a range of 40% to 60%, inclusive, of the length of the first tilt rotor submodule (106) where 0% corresponds to a forward tip of the first tilt rotor submodule (106) and 100% corresponds to an aft tip of the first tilt rotor submodule (106); and the trailing edge of the canard (108) contacts the first tilt rotor submodule (106) at a position that is within a range of 55% to 80%, inclusive, of the length of the first tilt rotor submodule (106).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the leading edge of the canard at a position within a range of 40% to 60%, inclusive, and the trailing edge at a position within a range of 55% to 80% of the rotor submodule, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
- Regarding Claim 2. Vander Lind as modified discloses the aircraft recited in claim 1, wherein a horizontal plane of the forward swept and fixed wing (822/100) is at a height that is higher than a horizontal plane of the canard (108, fig. 8b illustrates the arrangement).
- Regarding Claim 4. Vander Lind as modified discloses the aircraft recited in claim 1, wherein the plurality of tilt rotor submodules (106/104) includes two tilt rotor submodules (106) that are coupled to the canard (108, fig. 1 illustrates the arrangement) and six tilt rotor submodules (104) that are coupled to the forward swept and fixed wing (100, fig. 1 illustrates the arrangement).
- Regarding Claim 5. Vander Lind as modified discloses the aircraft recited in claim 1, with the forward swept and fixed wing (100/822).  The examiner contends that it is well known in the art that routine experimentation and various experimental design choices can be used to arrive at the forward swept and fixed wing having a relative lifting force within a range of 80% to 100%, inclusive, during a cruise mode.
- Regarding Claim 6. Vander Lind as modified discloses the aircraft recited in claim 1.  The examiner contends that it is well known in the art that routine experimentation and various experimental design choices can be used to arrive at an inboard section of the forward swept and fixed wing (100/822) has a twist angle within a range of -5° to 0o, inclusive.
- Regarding Claim 7. Vander Lind as modified discloses the aircraft recited in claim 1. The examiner contends that it is well known in the art that routine experimentation and various experimental design choices can be used to arrive at a middle section of the forward swept and fixed wing (100/822) has a twist angle within a range of 0o to 5o, inclusive.
- Regarding Claim 8. Vander Lind as modified discloses the aircraft recited in claim 1. The examiner contends that it is well known in the art that routine experimentation and various experimental design choices can be used to arrive at an outboard section of the forward swept and fixed wing (100/822) has a twist angle within a range of -5° to 0o, inclusive.
- Regarding Claim 10. Vander Lind as modified discloses the aircraft recited in claim 1.  The examiner contends that as is well known in the art, at lower speeds, a swept wing stalls first at the root, allowing for an outboard section of the forward swept and fixed wing (100/882) to stall after the rest of the forward swept and fixed wing (100/882).
- Regarding Claim 11. Vander Lind discloses a method, comprising: 
providing a canard (108) having a leading edge and a trailing edge (fig. 1 and 8a-c illustrate the canard with leading and trailing edges); 
providing a forward swept and fixed wing (100/882) having a trailing edge (fig. 1 illustrates the trailing edge); and 
providing a plurality of tilt rotor submodules (104/106), including: 
a first tilt rotor submodule (106) wherein: the leading and trailing edge of the canard (108) contacts the first tilt rotor submodule (106, fig. 1 and 8a-c illustrate the arrangement), and a second tilt rotor submodule (104) that is coupled to the trailing edge of the forward swept and fixed wing (100/882, fig. 1 and 8a-c illustrate the arrangement).  Vander Lind does not disclose contact at a position that is within a range of 40% to 60%, inclusive, of the length of the first tilt rotor submodule where 0% corresponds to a forward tip of the first tilt rotor submodule and 100% corresponds to an aft tip of the first tilt rotor submodule; and contact at a position that is within a range of 55% to 80%, inclusive, of the length of the first tilt rotor submodule.
However, the examiner contends that it is well known in the art that routine experimentation and various experimental design choices can be used to arrive at the ranges of the leading edge of the canard (108) contacting the first tilt rotor submodule (106) at a position that is within a range of 40% to 60%, inclusive, of the length of the first tilt rotor submodule (106) where 0% corresponds to a forward tip of the first tilt rotor submodule (106) and 100% corresponds to an aft tip of the first tilt rotor submodule (106); and the trailing edge of the canard (108) contacts the first tilt rotor submodule (106) at a position that is within a range of 55% to 80%, inclusive, of the length of the first tilt rotor submodule (106).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the leading edge of the canard at a position within a range of 40% to 60%, inclusive, and the trailing edge at a position within a range of 55% to 80% of the rotor submodule, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
- Regarding Claim 12. Vander Lind as modified discloses the method recited in claim 11, wherein a horizontal plane of the forward swept and fixed wing (822/100) is at a height that is higher than a horizontal plane of the canard (108, fig. 8b illustrates the arrangement).
- Regarding Claim 14. Vander Lind as modified discloses the method recited in claim 11, wherein the plurality of tilt rotor submodules (106/104) includes two tilt rotor submodules (106) that are coupled to the canard (108, fig. 1 illustrates the arrangement) and six tilt rotor submodules (104) that are coupled to the forward swept and fixed wing (100, fig. 1 illustrates the arrangement).
- Regarding Claim 15. Vander Lind as modified discloses the method recited in claim 11, with the forward swept and fixed wing (100/822).  The examiner contends that it is well known in the art that routine experimentation and various experimental design choices can be used to arrive at the forward swept and fixed wing having a relative lifting force within a range of 80% to 100%, inclusive, during a cruise mode.
- Regarding Claim 16. Vander Lind as modified discloses the method recited in claim 11. The examiner contends that it is well known in the art that routine experimentation and various experimental design choices can be used to arrive at an inboard section of the forward swept and fixed wing (100/822) has a twist angle within a range of -5° to 0o, inclusive.
- Regarding Claim 17. Vander Lind as modified discloses the method recited in claim 11. The examiner contends that it is well known in the art that routine experimentation and various experimental design choices can be used to arrive at a middle section of the forward swept and fixed wing (100/822) has a twist angle within a range of 0o to 5o, inclusive.
- Regarding Claim 18. Vander Lind as modified discloses the method recited in claim 11. The examiner contends that it is well known in the art that routine experimentation and various experimental design choices can be used to arrive at an outboard section of the forward swept and fixed wing (100/822) has a twist angle within a range of -5° to 0o, inclusive.
- Regarding Claim 20. Vander Lind as modified discloses the method recited in claim 11.  The examiner contends that as is well known in the art, at lower speeds, a swept wing stalls first at the root, allowing for an outboard section of the forward swept and fixed wing (100/882) to stall after the rest of the forward swept and fixed wing (100/882).

Claims 3, 9, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vander Lind as modified in further view of Oliver (US 2011/0168835).
- Regarding Claim 3. Vander Lind as modified discloses the aircraft recited in claim 1, but does not disclose a strake attached to an underside of a fuselage, wherein the strake pushes a nose of the aircraft down during a deep stall.
However, Oliver discloses a similar aircraft (fig. 1a-2b), comprising a strake (“strakes” [0065]) attached to an underside of a fuselage (“strakes…mounted below their tails” [0065], with the strakes mounted below the tails, they must be mounted to the underside of the fuselage), wherein the strake pushes a nose of the aircraft down during a deep stall (“to provide a nose down pitching moment” [0065]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the aircraft of Vander Lind to incorporate the strake of Oliver, to allow for the aircraft to be controllable after stall increasing the stability of the aircraft.
- Regarding Claim 9. Vander Lind as modified discloses the aircraft recited in claim 1, with the forward swept and fixed wing (100/882) but does not disclose wherein an outboard section of the forward swept and fixed wing stalls after the canard.
However, Oliver discloses a similar aircraft (fig. 1a-2b) wherein an outboard section of the forward swept and fixed wing (14) stalls after the canard (16, “set at a higher effective angle of attack which assures stall prior to the middle wing and rear wing” [0084], the canard is designed to stall first).
- Regarding Claim 13. Vander Lind as modified discloses the method recited in claim 11, but does not disclose a strake attached to an underside of a fuselage, wherein the strake pushes a nose of the aircraft down during a deep stall.
However, Oliver discloses a similar aircraft (fig. 1a-2b), comprising a strake (“strakes” [0065]) attached to an underside of a fuselage (“strakes…mounted below their tails” [0065], with the strakes mounted below the tails, they must be mounted to the underside of the fuselage), wherein the strake pushes a nose of the aircraft down during a deep stall (“to provide a nose down pitching moment” [0065]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the aircraft of Vander Lind to incorporate the strake of Oliver, to allow for the aircraft to be controllable after stall increasing the stability of the aircraft.
- Regarding Claim 19. Vander Lind as modified discloses the method recited in claim 11, with the forward swept and fixed wing (100/882) but does not disclose wherein an outboard section of the forward swept and fixed wing stalls after the canard.
However, Oliver discloses a similar aircraft (fig. 1a-2b) wherein an outboard section of the forward swept and fixed wing (14) stalls after the canard (16, “set at a higher effective angle of attack which assures stall prior to the middle wing and rear wing” [0084], the canard is designed to stall first).
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        13 July 2022